DETAILED ACTION
In response to communication filed on 7/30/2021.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021, 1/18/2022, and 4/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, and 11-18 of U.S. Patent No. 10,993,220.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,993,220
1. A method comprising: 
1. A method comprising: 
transmitting by a base station: a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of a subframe of an unlicensed cell; and 
receiving by a wireless device: a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of a subframe of an unlicensed cell; and 
an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol; and 
an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol; and 
receiving, in the subframe, a packet via the PUSCH based on the ending symbol field.
transmitting, in the subframe, a packet via the PUSCH based on the ending symbol field.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claim 1 of U.S. Patent No. 10,993,220 to alternatively limit the method being performed at the base station to arrive at the claimed invention as an obvious variation.  One would be motivated to do so to provide a broader claim that would comprise of the same inventive concept.

Regarding claims 2-8 of the current application, claims 2-8 of U.S. Patent No. 10,477,528 substantially limit the same invention.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to claim 1 of the current application.

Current Application
U.S. Patent No. 10,993,220
9. A method comprising: 
11. A method comprising: 
transmitting, by a base station, a downlink control information (DCI), to a wireless device, indicating uplink resources for an uplink burst, 
receiving, by a wireless device, a downlink control information (DCI) indicating uplink resources for an uplink burst, 
the DCI comprising: a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of the uplink burst of an unlicensed cell; and 
the DCI comprising: a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of the uplink burst of an unlicensed cell; and 
an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol; and receiving, in a last subframe of the uplink burst, a packet via the PUSCH based on the ending symbol field.
an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol; and 
receiving, in a last subframe of the uplink burst, a packet via the PUSCH based on the ending symbol field.
transmitting, in a last subframe of the uplink burst, a packet via the PUSCH based on the ending symbol field.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claim 11 of U.S. Patent No. 10,993,220 to alternatively limit the method being performed at the base station to arrive at the claimed invention as an obvious variation.  One would be motivated to do so to provide a broader claim that would comprise of the same inventive concept.


Regarding claims 10-16 of the current application, claims 12-18 of U.S. Patent No. 10,477,528 substantially limit the same invention.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to claim 1 of the current application.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3-10 and 12 of U.S. Patent No. 10,477,528.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,477,528
1. A method comprising: 
1. A method comprising: 
transmitting by a base station: a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of a subframe of an unlicensed cell; and 
receiving, at a wireless device, at least one message comprising configuration parameters for a licensed assisted access (LAA) cell, the configuration parameters comprising one or more sounding reference signal (SRS) parameters; receiving a downlink control information (DCI) comprising: a resource block assignment field for a subframe; an SRS request field indicating whether an SRS is transmitted in the last symbol of the subframe; and 
an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol; and 
an ending symbol field for a physical uplink shared channel (PUSCH) indicating whether the PUSCH is not transmitted in the last symbol of the subframe for a first listen before talk procedure to be performed during the last symbol of the subframe; 
receiving, in the subframe, a packet via the PUSCH based on the ending symbol field.
transmitting, in the subframe and via the PUSCH, one or more transport blocks based on the ending symbol field; and transmitting the SRS in the last symbol of the subframe when the SRS request field indicates that SRS transmission is triggered; and wherein no cell-specific SRS subframe is configured for the LAA cell.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claim 1 of U.S. Patent No. 10,477,528 to omit limitations, such as configuration parameters and a downlink control information (DCI) to arrive at the claimed invention as an obvious variation.  One would be motivated to do so to provide a broader claim that would comprise of the same inventive concept.

Regarding claims 2-8 of the current application, claims 1,3-10 and 12 of U.S. Patent No. 10,477,528 substantially limit the same invention.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to claim 1 of the current application.

Current Application
U.S. Patent No. 10,477,528
9. A method comprising: 
7. A method comprising: 
transmitting, by a base station, a downlink control information (DCI), to a wireless device, indicating uplink resources for an uplink burst, 
receiving one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell; receiving a downlink control information (DCI) indicating uplink resources for an uplink burst comprising a number of a plurality of consecutive uplink subframes of the LAA cell, 
the DCI comprising: a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of the uplink burst of an unlicensed cell; and 
the DCI comprising: the number of the plurality of consecutive uplink subframes in the uplink burst; an assignment of a plurality of resource blocks; a sounding reference signal (SRS) request field indicating whether an SRS is transmitted in a last symbol of the uplink burst; and 
an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol; and receiving, in a last subframe of the uplink burst, a packet via the PUSCH based on the ending symbol field.
an ending symbol field for a physical uplink shared channel (PUSCH) indicating whether the PUSCH is not transmitted in the last symbol of the uplink burst for a listen before talk procedure to be performed during the last symbol of the uplink burst; and 
receiving, in a last subframe of the uplink burst, a packet via the PUSCH based on the ending symbol field.
transmitting, via the plurality of resource blocks used across the plurality of consecutive uplink subframes, one or more transport blocks in the PUSCH according to the ending symbol field.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claim 7 of U.S. Patent No. 10,477,528 to omit limitations, such as configuration parameters to arrive at the claimed invention as an obvious variation.  One would be motivated to do so to provide a broader claim that would comprise of the same inventive concept.

Regarding claims 10-16 of the current application, claims 1,3-10 and 12 of U.S. Patent No. 10,477,528  substantially limit the same invention.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to claim 9 of the current application.

Allowable Subject Matter
Claims 1-16 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) were timely filed to overcome the non-statutory double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  a sounding reference signal (SRS) request field indicating an SRS is not transmitted in a last symbol of a subframe of an unlicensed cell and an ending symbol field for a physical uplink shared channel (PUSCH) indicating the PUSCH is not transmitted in the last symbol for a first listen before talk procedure to be performed during the last symbol and receiving, in the subframe, a packet via the PUSCH based on the ending symbol field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (U.S. Pub. 2021/0203528) discloses receiving an uplink grant that includes an RSR request in which a UE may transmit the SRS in a last symbol of a subframe which is included in cell specific and UE specific SRS subframes [paragraph 0177]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412